  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIAM S. POWELL,                    )
                                      )
     Petitioner,                      )
                                      )        CIVIL ACTION NO.
     v.                               )          2:19cv413-MHT
                                      )               (WO)
STATE OF ALABAMA, et al.,             )
                                      )
     Respondents.                     )

                                JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United          States       Magistrate        Judge's

recommendation (doc. no. 6) is adopted.

    (2)    The   28    U.S.C.     §    2241   petition    for    writ   of

habeas corpus (doc. no. 1) is dismissed as moot.

    No costs are taxed.

    The clerk of the court is DIRECTED to enter this

document   on    the    civil     docket      as   a   final    judgment

pursuant   to    Rule   58   of       the   Federal    Rules    of   Civil
Procedure.

    DONE, this the 4th day of October, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
